FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   June 16, 2016
                         UNITED STATES COURT OF APPEALS
                                                      Elisabeth A. Shumaker
                                                                    Clerk of Court
                                     TENTH CIRCUIT


 RUDOLPH GERMAN SERRANO,

           Plaintiff - Appellant,

 v.                                                     No. 16-2076
                                             (D.C. No. 1:15-CV-01063-KG-KK)
 OFFICER G.A. BUHL; OFFICER B.                            (D.N.M.)
 MCKINNEY,

           Defendants - Appellees,

 and

 GOVERNOR SUSANA MARTINEZ;
 MAYOR GREGORY HULL; CHIEF
 MICHAEL GEIER,

           Defendants.


                               ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


       Plaintiff-Appellant Rudolph German Serrano appeals from the dismissal

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
without prejudice of his civil rights complaint, 42 U.S.C. § 1983. Mr. Serrano

sought damages against several defendants, alleging that he was unlawfully

arrested and the police report on his arrest contained misrepresentations. See

Serrano v. Martinez, No. 15-cv-1063-KG-KK (D.N.M. Dec. 3, 2015). The district

court dismissed his claims against all but a single defendant for failure to state a

claim and ordered Mr. Serrano to show cause by April 13, 2016, why the

remaining defendant should not be dismissed for improper service of process.

The court received Mr. Serrano’s response on April 14, 2016, and dismissed the

complaint without prejudice pursuant to Rule 41(b) for failure to comply with

Rule 4(m) and the district court’s orders. See Fed. R. Civ. P. 41(b), 4. Mr.

Serrano appeals, arguing his health prevented him from meeting the court-

imposed deadline and rehashing the merits of his claim.

      Rule 4 requires a plaintiff to effect timely service on a defendant. Fed. R.

Civ. P. 4(m). The court reminded Mr. Serrano twice about the need to serve the

defendant or provide an address so the court could order service itself. Not only

did Mr. Serrano fail to provide an address but he failed to acknowledge or explain

this deficiency. Accordingly, the district court did not abuse its discretion in

dismissing the complaint. See Cosby v. Meadors, 351 F.3d 1324, 1326 (10th Cir.

2003) (standard of review); see also Bowens v. Sterling Corr. Facility, 533 F.

App’x 863 (10th Cir. 2013) (dismissing § 1983 suit for failure to comply with

court order).

                                         -2-
      AFFIRMED. We DENY Mr. Serrano’s motion for leave to proceed without

prepayment of costs or fees.

                                  Entered for the Court


                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                   -3-